Exhibit 10.7
 
STOCK TRANSFER AGREEMENT


THIS STOCK TRANSFER AGREEMENT (the “Agreement”) is made and entered into as of
April 8, 2013 by and between Mario Jakri Tolentino (the “Transferor”), Douglas
Oliver (the “Transferee”) and Tungsten Corp., a Nevada corporation (the
“Company”).


RECITALS


WHEREAS, the Transferor is the registered holder of 22,500,000 shares of common
stock of the Company (“Common Stock”) represented by Certificates No. OTS 1;


WHEREAS, the Transferor and Transferee desire to specify the terms and
conditions upon which the Transferor is willing to transfer Three Million
(3,000,000) shares of Common Stock to the Transferee (the “Shares”) and the
Company is willing to consent to such transfer;


NOW, THEREFORE, in consideration of the premises, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:


1. Transfer of Shares; Consideration.  The Transferor shall sell to the
Transferee the Shares at a per share price of $0.001, representing an aggregate
of three thousand Dollars ($3,000) (the “Purchase Price”).


2. Legends. The Transferee understands and acknowledges that the Shares are not
registered under the Securities Act of 1933, as amended (the “Act”), and that
under the Act and other applicable laws, the Transferee may be required to hold
such Shares for an indefinite period of time.  Each stock certificate
representing Shares shall bear the following legends:


“The shares represented by this Certificate have not been registered under the
Securities Act of 1933 (the “Act”) and are “restricted securities” as that term
is defined in Rule 144 under the Act.  These shares may not be offered for sale,
sold or otherwise transferred except pursuant to an effective registration
statement under the Act, or pursuant to an exemption from registration under the
Act, the availability of which is to be established to the satisfaction of the
Company.”


3. Representations and Acknowledgments of the Transferee.  The Transferee hereby
represents, warrants and acknowledges that:


3.1 Transfer of the Shares has not been registered or qualified under any
federal or applicable state law regulating securities and therefore the Shares
cannot and will not be sold unless they are subsequently registered or qualified
under any such law or an exemption therefrom is available.


3.2 The Transferee acknowledges that the Transferee has not relied and will not
rely upon the Transferor with respect to any tax consequences related to the
ownership, purchase, or disposition of the Shares.  The Transferee assumes full
responsibility for all such consequences and for the preparation and filing of
all tax returns and elections which may or must be filed in connection with such
Shares.

 
 

--------------------------------------------------------------------------------

 

4. Entire Agreement.  This Agreement constitutes the entire agreement of the
parties pertaining to the Shares and supersedes all prior and contemporaneous
agreements, representations, and understandings of the parties.


5. Further Assurances.  At any time and from time to time after the execution of
this Agreement, upon reasonable request of the other, each party shall do,
execute, acknowledge and deliver such further acts, assignments, transfers,
conveyances and assurances as may be reasonably required for the more complete
consummation of the transactions contemplated herein.


6. Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall for all purposes be deemed to be an original and all of
which shall constitute the same instrument, but only one of which need be
produced.






[Signature Page Follows]

 
2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed the Stock Transfer
Agreement as of the date first above written.



 
Transferor:
 
 
By:
 
Print Name: Mario Jakri Tolentino
 
Title:
     
Address:
 
 
 
 
 
     
Transferee:
 
 
By:
 
Print Name: Douglas Oliver
 
Title: N/A
     
Address:
 
 
 
 
 
     
AGREED AND ACKNOWLEDGED:
 
Company
 
 
By:
 
Print Name: Douglas Oliver
 
Title: President
     
Address:
       







[Signature Page to Stock Transfer Agreement]

 
3

--------------------------------------------------------------------------------

 
